Office Action Summary
This final office action is responsive to the amendment of 12 January 2021.  Currently Claims 1-20 are pending and are examined below. 
  
Response to Amendments
The applicant’s amendments to claim 2 has overcome the outstanding 101 rejection.  The recitation of adjusting the model in claim 2 makes the limitations eligible since they are not practically performed in the human mind.

 Response to Arguments
	The applicant’s arguments have been fully considered but they are not persuasive.

	The applicant states that agreement was “tentatively” reached during the interview, as per:

    PNG
    media_image1.png
    125
    893
    media_image1.png
    Greyscale

	The examiner respectfully disagrees.


    PNG
    media_image2.png
    137
    1019
    media_image2.png
    Greyscale

	-this fails to make the claimed invention eligible for a number of reasons.  First the generic recitation of “deep learning model comprising closed loop training” is merely a generic recitation of applying a model with “closed loop training”.   The claim amendment does not recite that the subsequent scheduling is used to fine tune the weights of the algorithm in a learning fashion but rather generically recites “closed loop training”.  This generic recitation does not make the claimed invention eligible.  (However, the examiner notes that claim 2 is eligible.)

	The applicant argues that the claimed invention meets the requirements of 112, as per:

    PNG
    media_image3.png
    109
    915
    media_image3.png
    Greyscale

	The examiner respectfully disagrees.

    PNG
    media_image4.png
    247
    1380
    media_image4.png
    Greyscale

	This does not disclose what the rules are or how they are generated.


    PNG
    media_image5.png
    422
    1397
    media_image5.png
    Greyscale

	This does not explain how the rules are generated for the determination of scheduling either.  Further in paragraph 43 it states:

    PNG
    media_image6.png
    125
    1424
    media_image6.png
    Greyscale

	Here the specification does not disclose what this “optimization algorithm” is – only that it is used.
	Paragraph 51 states:

    PNG
    media_image7.png
    356
    1380
    media_image7.png
    Greyscale

	While this generically discusses some employee scheduling preferences it fails to disclose how the invention’s algorithm processes these to determine a schedule.  Furthermore paragraph 46 discloses a “deep learning” model but fails to discuss or disclose what this is or how it is applied to solve the problem the invention purports to solve.

	The applicant argues that Boegner does not teach:

    PNG
    media_image8.png
    237
    909
    media_image8.png
    Greyscale

	The examiner respectfully disagrees.
	The applicant argues that the user in Boegner sets their schedule, however this is a mischaracterization.  What Boegner does teach is that a user can specify preferences for particular scheduling options – this isn’t quite the same thing as specifying their schedule in the limited way argued by the applicant.  This is shown in Figure 9:
	
    PNG
    media_image9.png
    402
    717
    media_image9.png
    Greyscale

	And further in Figure 8

    PNG
    media_image10.png
    480
    1408
    media_image10.png
    Greyscale

	The user is bidding (with importance level) various scheduling options – the final schedule is determined by the combinatorial optimization discussed in Boegner in paragraph 56.  
	In any case, the claims recite providing a query to a user, with an agreement level associated with a query.  The claims do not preclude various scheduling options being presented to the user, but only recite that queries with agreement level (i.e. importance) are presented to a user from which a schedule is generated.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of scheduling based on surveying users without significantly more. The claim(s) recite(s):
Receiving parameters for a survey
Determining a survey with choices and agreement levels
Distributing the survey to a user
Detecting an answer (i.e. a response) to the survey
Analyzing the survey (using a generic machine learning model)
Generating a schedule in response to the survey answer
 (The claim recites a generic system in the preamble, with the use of a generic interface with selectable elements, e.g. a GUI; however these merely implement the abstract idea in the manner of “apply it” and thus do not integrate the abstract idea into a practical application or provide significantly more.  Similarly the generic software recitation in claim 19 does not integrate the abstract idea into a practical application.  Additionally, the recitation of a “deep learning model” similarly with “closed loop training” does not integrate the abstract idea into a practical application or provide significantly more.  Part of the rationale here is based upon the fact that, as discussed below, this modelling approach does not have adequate written description support in the specification.).
 These are directed to an abstract idea which is a mental process (e.g. asking someone a question and based on their response determining a second question to ask which ultimately leads to determining a schedule). This judicial exception is not integrated into a practical application because the use of a computer for receiving and processing the data as claimed and displaying a result is merely implementing the abstract idea steps in the manner of “apply it”. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they, whether taken separately or as a whole, merely use generic computer components to receive, process and display data and thus do not provide an paragraph 30 and Figure 1  where the abstract idea can be implemented using generic hardware and software elements).   
The dependent claims further limit the abstract idea by reciting: 
That the parameters address aspects of a schedule (claim 3), 
The use of flashcards and ‘reward’ points in the survey  (claim 4 ), 
Determining that the period for the survey has expired and performing processing of the received data to determine schedule aspects (claim 5),
Accessing survey response to perform a comparison and determining schedule aspects (claim 6),
Determining new parameters and generating a new survey (claim 7),
Determining recommendations and in response to receiving an acceptance, performing scheduling (the recitation of “electronic” is merely implementing the abstract idea in a generic way – this does not integrate the abstract idea into a practical application or provide significantly more) (claim 8)
Outputting the summary and receiving an acceptance (the recitation of a generic user interface and generic system does not integrate the abstract idea into a practical application or provide significantly more) (claim 9)
Providing tradeoffs and rating acceptance (i.e. preference) (claim 10)

  (Claims 11-20 recite similar limitations with generic hardware and software elements for performing the method steps.  These generic limitations similarly fail to integrate the abstract idea steps into a practical application).  The use of generic computer apparatus/software elements to perform the claim limitations merely 
Since the claimed invention embodies an abstract idea whose embodiment on a
computer does not provide significantly more, the claimed invention is patent ineligible
under 35 USC 101.
  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites features which do not have adequate written description.  
These are:

    PNG
    media_image11.png
    147
    996
    media_image11.png
    Greyscale

	Thus the claimed invention receives input from a user where that input has a choice and a preference, and from those determines a schedule using a “deep learning model”.
	The specification mentions what these “rules” are only in a verbatim fashion, as here in paragraph 18:

    PNG
    media_image12.png
    301
    1397
    media_image12.png
    Greyscale

	
	Here it discusses that a model is used “for identifying, predicting and generating rules”, however there is no disclosure as to what this model is.
	Paragraph 29 further describes in a verbatim fashion a “schedule rules generator”

    PNG
    media_image13.png
    242
    1403
    media_image13.png
    Greyscale
 
	Paragraph 36 further describes what this “schedule rules generator” does, but does not describe how these functions are performed:

    PNG
    media_image14.png
    665
    1434
    media_image14.png
    Greyscale

	For example, there is no further description how the inputs are ranked or scored.

	Paragraph 42 further provides only verbatim support in generic terms for how the rules generator works according to an algorithm, however it does not disclose what the algorithm is:

    PNG
    media_image15.png
    549
    1417
    media_image15.png
    Greyscale


	Paragraph 43 states that “millions if not billions” of rules may be generated which are then further processed:

    PNG
    media_image16.png
    420
    1392
    media_image16.png
    Greyscale

	However there is no disclosure of how this is performed.  It states “coded logic” is used but does not state what this is.

	Paragraph 46 is similar to the above in that it mentions “deep learning” algorithms” are used, but does not state what these are:

    PNG
    media_image17.png
    477
    1416
    media_image17.png
    Greyscale

	

 	The claimed invention purports to determine how to determine a schedule based on the inputs from a variety of workers according to their preferences and selections.  The invention does this by applying some kind of algorithm or model to those answers.  However, how these answers (and associated rules) are processed by this model or algorithm is not described by the specification.

The policy guideline for the rationale is explained in MPEP 2163:
The ‘written description’ requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor’s obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1084 (Fed. Cir. 2005). Further, the written description requirement promotes the progress of the useful arts by ensuring that patentees adequately describe their inventions in their patent specifications in exchange for the right to exclude others from practicing the invention for the duration of the patent’s term.” (emphasis added)
There are thus two requirements under 112 1st written description.  One is to show possession and the other is to disclose the “technologic knowledge” upon which a patent would be based.
Ascertaining the “technologic knowledge” of the invention is therefore necessary in order to determine whether the applicant has met the burden, set forth by the 112 1st paragraph statute, for adequate written description.
	Since the specification makes it clear that the invention can be performed on a variety of computing apparatus the technologic knowledge is rather contained in the algorithm for using a model or algorithm for processing the responses/associated rules to determine a schedule.   
	The MPEP in 2161 states: 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed”
	The specification, while providing verbatim support for the model or algorithm as described above, however fails to adequately describe the technical details for these elements in order to meet the applicant’s burden for disclosure under 112 1st paragraph (or 112 a).  Since the technologic knowledge of the invention is contained in how the computer performs these functions (and the specification as noted above merely restates the function without describing how the inventor intended the function to be performed), the disclosure fails to provide adequate written description to meet the applicant's burden for 112 1st paragraph.  The examiner further notes that since the model/algorithm is a key feature of the invention, this failure to adequately disclose the invention cannot be corrected merely by amending the claim language.  
	Claims 11-20 are similarly rejected.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
Boegner US 2009/0006160 (hereinafter Boegner) in view of 
“Gamification of survey research: Empirical results from gamifying a conjoint experiment”, B Brownell, J Cechanowicz, C Gutwin - Gamification in education and …, 2015 – Springer (hereinafter Brownell) and further in view of
“Learning combinatorial optimization algorithms over graphs”
H Dai, EB Khalil, Y Zhang, B Dilkina, L Song - arXiv preprint arXiv …, 2017 - arxiv.org (hereinafter Dai)

Claim 1, Boegner teaches
 	1. A system for a workforce management system adapted to perform automated scheduling operations based on one or more scheduling rules, the system comprising:
	
    PNG
    media_image18.png
    118
    628
    media_image18.png
    Greyscale

	Boegner’s system provides for scheduling (according to rules as discussed below).  See also paragraph 46. 
a processor and a computer readable medium operably coupled thereto, the computer readable medium comprising a plurality of instructions stored in association therewith that are accessible to, and executable by, the processor, to perform the automated scheduling operations which comprise:
paragraph 46,  The system uses software components (i.e. instructions executable by a processor). 
receiving, from an administrative user, parameters for scheduling of at least a first user via the workforce management system  
	paragraph 47-48, the system has an administrative portion and further the system is housed for a particular airline.  Since this includes the particular flights for the airline (see paragraph 50) this suggests that an administrative user has entered this information (i.e. parameters) for the particular software application (If not inherent it would have been obvious to have modified Boegner to have included providing for the ability to customize the flights and constraints for a particular airline, because it would have provided the benefit of making the software useful for that airline since it contained 
then automatically generating a [[gamified]] survey comprising a plurality of queries based on the parameters from the administrative user independent
of the administrative user providing the plurality of queries, 
	
    PNG
    media_image19.png
    459
    495
    media_image19.png
    Greyscale

	The administrative user in Boegner’s system sets up the bidding parameters for a crewmember to select particular schedules and then to indicate their importance as shown in Figure 8.  The system actually interacts with the crew members independent of the administrative user themselves querying the user.  The airline as the administrative user determines the parameters as shown in Figure 1 (i.e. eligible crews, status absences, planned trips and rules/constraints).
(As understood by one of ordinary skill, the admin user would also provide administrative support to the system, including providing access to the system by 
wherein the plurality of queries in the [[gamified]] survey comprise a first dimension query for a scheduling option and comprising two or more scheduling choices for scheduling at least the first user using the plurality of queries, and 

    PNG
    media_image20.png
    230
    630
    media_image20.png
    Greyscale

Here the choice is a particular selection for a particular schedule (e.g. day off) and the importance of those selections.  Alternatively, the choices include several bids (i.e. selections of particular schedule aspects) by the crew member – see paragraph 64)
wherein the plurality of queries further comprise a second dimension query comprising an agreement level with an answer in response to the first dimension query for the scheduling option;
	As per paragraph 72 above, the importance associated with a bid is an agreement level (i.e. it agrees with the level of importance the user associates with that selection).
distributing the gamified survey to the first user through the workforce management system, wherein the gamified survey is distributed through a first user interface having selectable elements associated with the plurality of queries;
	
    PNG
    media_image21.png
    260
    626
    media_image21.png
    Greyscale

detecting a first survey response by the first user to the [[gamified]] survey; 
analyzing an agent response to the first dimension query and the second
dimension query for the plurality of queries in the first survey response [[using a deep learning model comprising closed loop training]]; and
paragraph 62

    PNG
    media_image22.png
    250
    501
    media_image22.png
    Greyscale

Here Boegner teaches the responses of crewmembers are analyzed using combinatorial optimization 

and determining, without input from the administrative user, a first
recommendation of a first schedule associated with the first user based on the analyzing. 
	
    PNG
    media_image23.png
    288
    632
    media_image23.png
    Greyscale

	The scheduling rule here can be considered to be where criteria are applied to the selections. 

	While Boegner teaches a survey, it is not a gamified survey however Brownell teaches using a gamified survey:
	
    PNG
    media_image24.png
    686
    1019
    media_image24.png
    Greyscale


	Further Brownell teaches using reward points to users (see Figure 29.4 on page 580).
	Brownell teaches that the use of a gameified survey encourages the participation of users (page 571):

    PNG
    media_image25.png
    367
    1286
    media_image25.png
    Greyscale

	Here Brownell teaches that gameification for work and task-related aspects “increase user motiviation and performance in tasks that would otherwise be considered work”.  Since Boegner’s surveys (i.e. bidding for particular work slots) is work-related, using a gameified survey would have provided the benefit of improving the motivation and performance of airline crews (or other types of workers as noted in paragraph 30) who have to chose which hours they work.  Given that using a gameified survey increases performance according to Brownell, applying this to Boegner would improve the performance of the workers in selecting a schedule that best suits their preferences.
	Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the teachings of Boegner with the gameified approach as taught by Brownell because it would have provided the benefit of ultimately 
	
	Boegner teaches combinatorial optimization but does not teach where the combinatorial optimization is a deep learning model comprising closed loop training
	However this is taught by Dai.  Dai teaches (page 2):

    PNG
    media_image26.png
    226
    1143
    media_image26.png
    Greyscale

	Page 6:

    PNG
    media_image27.png
    174
    1159
    media_image27.png
    Greyscale

	Page 9:

    PNG
    media_image28.png
    226
    1151
    media_image28.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art to have modified the teachings of Boegner to have included the deep learning approach of Dai with reinforcement learning (i.e. a closed loop approach) because it would have provided the benefit of providing excellent performance in providing a solution.  Given that Boegner’s 


Regarding Claim 2, Boegner teaches
	2. The system of claim 1, wherein the automated scheduling operations further comprise:
adjusting the parameters for the [[gamified]] survey based on at least the first survey response by the first user;  
	paragraph 31, as a crewmember bids, the parameters for further bidding (i.e. via a survey) are updated.
updating the two or more scheduling choices for each of the plurality of queries in at least one additional [[gamified]] survey based on the adjusted parameters.
	Paragraph 33, one initial rounds of bids are received the system updates and provides additional choices to the user based on the initial bids.
	While Boegner does not teach a ‘gameified’ survey, these limitations and rationale are taught above with regards to Brownell.
	adjusting the deep learning model using the closed loop training and the first recommendation
	Further as discussed above, Boegner does not teach the claimed adjusting, but this is taught as discussed by Dai above, with the rationale the same as discussed above (it is noted that one of the benefits of Dai’s system using reinforcement learning is that as additional data is available, as per the adjusted parameters taught by Boegner, the system improves it’s ability to make better recommendations.  This is another reason why modifying Boegner to include Dai’s teachings would have been obvious to one of ordinary skill in the art).

Regarding Claim 3, Boegner teaches
	3. The system of claim 1, wherein the parameters are associated with a work schedule provided by the administrative user, and wherein the parameters are associated with at least one of: a day off from work, a number of consecutive working days, a work start-time, a work end-time, or a length of a work day.
	Paragraph 71:
	
    PNG
    media_image29.png
    314
    630
    media_image29.png
    Greyscale

	Here a day off work is being selected and indicated according to importance.

Regarding Claim 4, Boegner teaches
	4. The system of claim 1, wherein the gamified survey is presented as two or more flashcards corresponding to the two or more scheduling choices for the each of the plurality of queries, and
	See claim 1 above where flashcards are used.  As discussed above with Boegner this suggests using flashcards with scheduling choices.
wherein the automated scheduling operations further comprise:
in response to receiving the first survey response, determining a number of reward points to provide the first user in a reward system of the workforce management system; and
	See claim 1 regarding the reward points being determined as shown as taught by Brownell.
transmitting a notification of the number of reward points to the first user.
	See claim 1 regarding the reward points notification as shown as taught by Brownell.
	The rationale for combining Brownell with Boegner is as discussed above in claim 1.


Regarding Claim 5, Boegner teaches
5. The system of claim 1, wherein prior to determining the first schedule, the automated scheduling operations further comprise:
determining that a survey length for the gamified survey has expired; 

    PNG
    media_image30.png
    154
    628
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    122
    634
    media_image31.png
    Greyscale

The bid submission period here is the survey length.  Once this ends the various bids or survey responses are used to generate the schedule.
 wherein the analyzing the agent response is performed in response to the determining that the survey length has expired
	paragraph 31
          
    PNG
    media_image32.png
    260
    635
    media_image32.png
    Greyscale

	As discussed above in paragraph 31, the bid submission period ending results in analyzing the agent (i.e. crewmember) after this period expires.

Regarding Claim 6, Boegner teaches
	6. The system of claim 5, wherein the automated scheduling operations further comprise:
accessing a plurality of survey responses including the first survey response, wherein the plurality of survey responses are associated with a plurality of users including the first user; and
	
    PNG
    media_image33.png
    119
    628
    media_image33.png
    Greyscale

	
analyzing a plurality of agent responses including the agent response to the first dimension query and the second dimension query for the plurality of queries in the plurality of survey responses [[using the deep learning model]]	
As discussed above in paragraph 31 – each selection is analyzed and ranked based on the seniority of that particular crew member (i.e. employee or user). [[The obviousness of using a deep learning model is as discussed above by Dai]]
wherein determining the first recommendation of the  first schedule comprises determining a plurality of recommendations of a plurality of schedules including the first schedule based on the analyzing the plurality of agent responses.
	Paragraph 53:
	
    PNG
    media_image34.png
    255
    623
    media_image34.png
    Greyscale

	The selection of a ranked scheduled for each crew member (based on their seniority) to generate an overall build schedule is the generation of a schedule for each crew member (which in aggregate is done for all crew members)  
	
Regarding Claim 7, Boegner teaches
	7. The system of claim 6, wherein the automated scheduling operations further comprise:
determining new parameters for the plurality of queries based on the plurality of schedules; and

    PNG
    media_image35.png
    233
    626
    media_image35.png
    Greyscale

Once a crewmember has bid (i.e. answered a query) the system, depending on the seniority of the crewmember vis a vis other bids, will requery the person (see if they wish to redo their bids based on the changed schedule)
generating a new [[gamified]] survey based on the new parameters.
	The reentry of bids based on the changed schedule (and new openings that can be bid on) is a new survey based on the new parameters (i.e. new opportunities in the schedule).  The use of gameified survey and the rationale for combining with Boegner is the same as discussed above with respect to Brownell.

Claim 8, Boegner teaches
8. The system of claim 6, wherein the automated scheduling operations further comprise:
 
	Figure 2 (bottom):
       
    PNG
    media_image36.png
    454
    913
    media_image36.png
    Greyscale

	This table represents scheduling recommendations (i.e. the schedule rules based on the bids by crewmembers).
in response to receiving an acceptance of the plurality of recommendations from the administrative user, performing electronic scheduling for the plurality of users in the workforce management system based on the plurality of recommendations, wherein the electronic scheduling updates the plurality of schedules for the plurality of users in the workforce management system.
	Paragraph 54:

    PNG
    media_image37.png
    145
    630
    media_image37.png
    Greyscale

	Here the system concludes the scheduling recommendations with control being returned to the system administrator.  Boegner while teaching that the administrator has control of the overall recommended schedule (based on the optimal processing of the bids by the crewmembers) and that the system performs the scheduling once the period is over, does not teach where the administrator has to approve the schedule.  However official notice is taken that having an administrator approve a final result is old and well known in the art.  This is understood to provide a final check in case there are any errors or inconsistencies in the data and that certain criteria are met (such as the legal requirements discuss in paragraph 61).
	It would have been obvious to have modified Boegner to have included having a final acceptance input by the administrator because it would have provided the benefit of ensuring that the final schedule was correct by having it reviewed by an administrator, thus helping to eliminate any errors in the scheduling algorithm (Further having a review by the administrator to identify errors would lead to correcting deficiencies in the scheduling/optimization program thus leading to a more robust piece of software.)

Regarding Claim 9, Boegner teaches
	9. The system of claim 8, wherein prior to receiving the acceptance, the automated scheduling operations further comprise:
outputting a summary of the plurality of recommendations to the administrative user through a second user interface of the workforce management system,
	See Figure 2 excerpt above where scheduling recommendations are provided to the system administrator through their interface.
wherein the summary displays the plurality of schedules for the plurality of users based on the plurality of recommendations in the second user interface,
	The administrator’s interface as shown in Figure 2 displays the schedule (i.e. the scheduling recommendation).
wherein the acceptance is received through the workforce management system.
	As discussed in claim 8 above.

Regarding Claim 10, Boegner teaches
	10. The system of claim 1, wherein the two or more scheduling choices for the each of the plurality of queries comprise a tradeoff option between two choices, and wherein the agreement level comprises a multiple choice option using one of a rating scale or a Likert scale.
	
    PNG
    media_image38.png
    232
    633
    media_image38.png
    Greyscale

	Here there is a 3 point rating scale.  See also the relative importance shown on Figure 8.

	Claims 11-16 and 18-20 recite similar limitations to those addressed by the rejection of claims 1-10 above, and are therefore rejected under the same rationale.
	Furthermore regarding the software and device of claims 19 Boegner teaches these elements (see paragraph 46, 51 – the system operates using software).

Regarding Claim 17, Boegner teaches
	17. The method of claim 11, wherein the two or more scheduling choices for the each of the plurality of queries comprises: a tradeoff option between two choices based on the parameters,
and wherein the tradeoff option is based on one of two different days off, a number of days to work in a row, or a number of work hours.
	
    PNG
    media_image38.png
    232
    633
    media_image38.png
    Greyscale

	Here the tradeoff is based on a trip of same days (i.e. a number of days to work in a row.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan G. Sterrett whose telephone number is 571-272-6881.  The examiner can normally be reached on 10-6pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


4 October 2021



/JONATHAN G STERRETT/Primary Examiner, Art Unit 3623